      Case 2:20-cv-00739-KJM-DB Document 10 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    PABLO HERNANDEZ,                                   No. 2:20-cv-0739 DB P
11                        Plaintiff,
12            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
13    CALIFORNIA DEPARTMENT OF
      CORRECTIONS, et al.,
14
                          Defendants.
15

16           Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. §1983. Plaintiff claims defendant failed to protect him in violation of his Eighth

18   Amendment rights. By order dated September 8, 2020, the court screened the complaint and

19   determined it did not contain any cognizable claims. (ECF No. 6.) Plaintiff was given sixty days

20   leave to file an amended complaint and warned that failure to file an amended complaint would

21   result in a recommendation that this action be dismissed. Those sixty days have passed, and

22   plaintiff has not filed an amended complaint, requested additional time to file an amended

23   complaint, or otherwise responded to the court’s orders. Accordingly, the court will recommend

24   that this action be dismissed for failure to prosecute and failure to comply with court orders.

25   with court orders.

26           For the reasons state above, the Clerk of the Court is ORDERED to randomly assign a

27   district judge to this action.

28   ////
                                                         1
      Case 2:20-cv-00739-KJM-DB Document 10 Filed 12/07/20 Page 2 of 2


 1             IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

 2   Local Rule 110; Fed. R. Civ. P. 41(b).

 3             These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, plaintiff may file written objections

 6   with the court and serve a copy on all parties. Such a document should be captioned

 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 8   failure to file objections within the specified time may waive the right to appeal the District

 9   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: December 6, 2020

11

12

13

14

15

16

17

18

19

20
21   DB:12
     DB:1/Orders/Prisoner/Civil.Rights/hern0739.f&r.dism
22

23

24

25

26
27

28
                                                           2
